UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4771



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ELIJAH CLAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-65)


Submitted:   March 29, 2006                   Decided:   May 9, 2006


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Elijah Clay pled guilty to possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was sentenced as

an armed career criminal to the statutory minimum term of fifteen

years imprisonment. 18 U.S.C.A. § 924(e) (West 2000 & Supp. 2005).

Clay appeals his sentence, asserting that it violated the Fifth and

Sixth Amendments under Blakely v. Washington, 542 U.S. 296 (2004).

We affirm.

            Clay does not dispute that his predicate convictions were

“serious drug offenses” as defined in § 924(e)(2), but he contends

that a jury should determine whether the offenses were “committed

on   occasions   different     from   one    another,”      as    required   by

§ 924(e)(1). Clay concedes that, in United States v. Thompson, 421

F.3d 278 (4th Cir. 2005), cert. denied, 126 S. Ct. 1463 (2006),

this court held that the Armed Career Criminal Act’s “use of the

term ‘occasion’ requires recourse only to data normally found in

conclusive judicial records, such as the date and location of an

offense, upon which Taylor [v. United States, 595 U.S. 475 (1990)]

and Shepard [v. United States, 544 U.S. 13, 125 S. Ct. 1254 (2005)]

say we may rely.”      421 F.3d at 286.      Thus, Thompson holds that a

jury need not find that the prior offenses occurred on different

occasions    because   “this   fact   is    inherent   in   the    convictions

themselves, and thus is not among the kinds of facts extraneous to

a conviction that Blakely or Shepard requires a jury to find.”               Id.


                                  - 2 -
Because the facts necessary to support Clay’s sentence to the

statutory minimum fifteen-year sentence under § 924(e) were evident

from the “conclusive significance of a prior judicial record,”

Shepard, 125 S. Ct. at 1262-63, no due process or Sixth Amendment

error occurred.

           Clay urges us to revisit our decision in Thompson.

However, “a panel of this court cannot overrule, explicitly or

implicitly, the precedent set by a prior panel of this court.   Only

the Supreme Court or this court sitting en banc can do that.”

Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271-72 n.2 (4th

Cir. 2002).

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -